In view of the change in circumstances, the order appealed from is unanimously modified to the extent of remitting the matter to the State Rent Administrator for the purpose of effecting an exchange of the tenant’s four-room apartment for the landlord’s three-room apartment, if such an exchange is deemed proper by the Administrator, and for such further action as the Administrator may find necessary and, as so modified, the order is affirmed. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Yan Yoorhis and Breitel, JJ.